ORDER
Considering that this matter was held in abeyance pending the evidentiary hearing ordered to be held on capital defendants post-conviction proceedings funding requests, State ex rel. Williams v. State, 04-0575 (La.12/1/04), 888 So.2d 792; considering that this hearing was held and this court, after a supplemental record was filed, remanded State ex rel Williams v. State, 04-575 (La.1/12/07), 946 So.2d 172 to the district court for further proceedings; and considering that the Louisiana Indigent Defense Assistance Board (LIDAB) has recently adopted new rules applicable to this case, see La. Admin. Code tit. 22, part XV, § 201 et seq., the issue that was before this court is now moot.
Therefore, IT IS HEREBY ORDERED that this case be remanded to the district court for further proceedings, after first allowing the defendant to seek funds from LIDAB in accordance with La. Admin. Code tit. 22, part XV, § 201 et seq.
/s/ Jeannette Theriot Knoll Jeannette Theriot Knoll, Justice